Exhibit 10.2

 

AMENDMENT TO STRATEGIC ALLIANCE AGREEMENT

 

This AMENDMENT TO STRATEGIC ALLIANCE AGREEMENT (this “Amendment”) is made and
entered into as of August 3, 2011 by ACCURAY INCORPORATED, a Delaware
corporation (“Accuray”), and SIEMENS AKTIENGESELLSCHAFT, a corporation formed
under the laws of the Federal Republic of Germany (“Siemens”).  Accuray and
Siemens may be referred to in this Amendment individually as a “Party” or
collectively as the “Parties.”

 

WHEREAS, the Parties have previously entered into that certain Strategic
Alliance Agreement, dated as of June 8, 2010 (the “Strategic Alliance
Agreement”);

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
March 6, 2011, and effective as of June 10, 2011, TomoTherapy Incorporated
(“TomoTherapy”) was merged with and into a wholly-owned subsidiary of Accuray,
with TomoTherapy surviving as a wholly-owned subsidiary of Accuray (the
“Merger”);

 

WHEREAS, the Merger constitutes an Accuray Acquisition Change and, pursuant to
Sections 10.3(a) and (c) of the Strategic Alliance Agreement, each of Accuray
and Siemens may terminate the Strategic Alliance Agreement by delivery of a
Termination Notice to the other Party within 60 days following the closing of
the Merger; and

 

WHEREAS, the Parties desire to amend the Strategic Alliance Agreement to provide
that either Party may exercise the termination rights set forth in Sections
10.3(a) and (c) with regard to the Merger by delivering a Termination Notice to
the other Party at any time prior to December 31, 2011.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained in this Amendment, and for other consideration, the receipt
and adequacy of which is hereby acknowledged, the Parties agree as follows:

 

1.                                       Amendment to the Strategic Alliance
Agreement.  Notwithstanding anything to the contrary set forth in the Strategic
Alliance Agreement, the Parties hereby agree that each Party shall have the
right to exercise the termination rights set forth in Sections 10.3(a) and
(c) with regard to the Merger by delivery of a Termination Notice to the other
Party at any time on or prior to December 31, 2011.

 

2.                                       Capitalized Terms.  Capitalized terms
used but not defined in this Amendment shall have the meanings ascribed to such
terms in the Strategic Alliance Agreement.

 

3.                                       Effect of Amendment.  Except as amended
above, the Strategic Alliance Agreement shall continue in full force and effect.

 

4.                                       Governing Law/Dispute Resolution.  This
Amendment shall be governed by, and construed in accordance with, the laws of
the Federal Republic of Germany excluding the United Nations Convention on
Contracts of International Sale of Goods (CISG) and the provisions of German
private international law. Further, all rules stipulated in the Strategic
Alliance Agreement regarding dispute resolution, including without limitation
the respective rules on arbitration, shall apply mutatis mutandis to this
Amendment.

 

1

--------------------------------------------------------------------------------


 

5.                                       Severability.  In the event that any
provision of this Amendment becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Amendment shall continue
in full force and effect without said provision.

 

6.                                       Modification.  This Amendment may not
be altered, amended or modified in any way except by a written instrument
referencing this Amendment signed by each Party.

 

7.                                       Counterparts.  This Amendment may be
executed in counterparts, each of which shall be declared an original, but all
of which together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

The parties have caused this Amendment to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

 

 

ACCURAY INCORPORATED

 

SIEMENS AKTIENGESELLSCHAFT

 

 

 

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

By:

/s/ Walter Marzendorfer

Date:

3 August 2011

 

Date:

3/8/2011

Name:

Darren J. Milliken

 

Name:

Walter Marzendorfer

Title:

Senior VP and General Counsel

 

Title:

HIMCR CEO

 

 

 

 

 

 

 

 

By:

/s/ Euan S. Thomson

 

By:

/s/ David Kniss

Date:

4 August 2011

 

Date:

3/8/2011

Name:

Euan S. Thomson

 

Name:

David Kniss

Title:

President and Chief Executive Officer

 

Title:

Senior Counsel

 

3

--------------------------------------------------------------------------------